Appleton, C. J.
This is an action upon a promissory note of the defendant. It was given by her in settlement of a claim for damages for an alleged assault by her son upon the plaintiff, or for the purpose of stilling a criminal prosecution against him.
There was evidence tending to show threats made to the defendant, of a criminal prosecution of her son and of his being sent to state-prison unless the plaintiff’s claim was settled; that the plaintiff falsely and fraudulently exaggerated the extent of the injury received, and that he was not injured at all. There was evidence to the contrary.
The presiding justice charged the jury that if the note was given on a fair settlement of a claim made in good faith, the defendant would be liable; that if it was for the purpose of compounding a felony, — the son to be discharged from criminal liability, — or if it was obtained by false and fraudulent representations of injuries sustained, deceiving the defendant, the parties conspiring together to extort money, she would not be liable.
These instructions were correct.
*180After tbe charge, the plaintiff’s counsel asked the court “if the plaintiff magnified his injuries may it not make a difference?” to which the court replied, “not of itself merely ; people ask a little more than they expect to get, but if he (the plaintiff) falsely, fraudulently, deliberately misrepresented as to the extent of the injury and as to the magnitude of his claim, that would discharge the defendant.”
The plaintiff cannot justly complain of this. Assuredly a false, fraudulent misrepresentation deliberately made would not furnish a valid consideration for a note.
The verdict was fully justified by the evidence.

Motion and exceptions overruled.

Walton, Barrows, Yirgin, Peters and Llbbey, JJ., concurred.